DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17578245, filed 01/18/2022 claims foreign priority to 2021-008063, filed 01/21/2021.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 01/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 2017/0078499) in view of Matoba (US 2014/0082137).
Regarding claim 1, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus) comprising: 
a controller that executes a job including a destination in a setting value (CPU that executes a job including a storage destination in a setting value information located at image reading apparatus 10A storage, [0032]-[0036]); 
a storage (fig. 1 item 234, storage); and 
a display (fig. 1 item 22, display controller), wherein 
the storage stores destination information including the destination (Storage 34 stores destination of the history record information including the destination, (storage stores destination information including the destination), [0034]), and setting history information that includes the setting value and is history information pertaining to execution of the job (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, [0034]-[0059]), and 
controller reads the setting history information from the storage (CPU reads setting value information of a history information storage stored, [0034]-[0059]) and 
Hoshino does not specifically disclose concept of displaying setting history information on the display when the destination included in the setting history information is stored in the storage.
However, Matoba specifically teaches concept of displaying setting history information on the display when the destination included in the setting history information is stored in the storage (when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308 (displaying setting history information on the display when the destination included in the setting history information is stored in the storage), [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displays the setting history information on the display when the destination included in the setting history information is stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 2, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of controller restricts display of the setting history information when the destination included in the setting history information is not stored in the storage.
However, Matoba specifically teaches concept of controller restricts display of the setting history information when the destination included in the setting history information is not stored in the storage (Since when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, this scenario cannot happen simultaneously, hence when the destination name 5083 is “monthly report folder” of the job history table 500 is not stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, system does not display information of “monthly report folder” of the job history table 500 that is not stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of restricts display of the setting history information when the destination included in the setting history information is not stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 3, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), 
Hoshino does not specifically disclose concept of wherein the controller performs display by hiding a part or all of the destination that is included in the setting history information but is not stored in the storage.
However, Matoba specifically teaches concept of wherein controller performs display by hiding a part or all of the destination that is included in the setting history information but is not stored in the storage (Since when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, this scenario cannot happen simultaneously, hence when the destination name 5083 is “monthly report folder” of the job history table 500 is not stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, system does not display any of the information of “monthly report folder” of the job history table 500 that is not stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of wherein controller performs display by hiding a part or all of the destination that is included in the setting history information but is not stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 4, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of controller accepts selection of the setting history information displayed on the display, and executes the job, based on the selected setting history information.
However, Matoba specifically teaches concept of controller accepts selection of the setting history information displayed on the display, and executes the job, based on the selected setting history information (user selects job history which includes setting history information displayed, and executes job, based on selection of job which includes setting history, [0047]-[0048]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of controller accepts selection of the setting history information displayed on the display, and executes the job, based on the selected setting history information of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 5, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of controller executes the job, based on the selected setting history information, when the destination included in the setting history information is stored in the storage.
However, Matoba specifically teaches concept of controller executes the job, based on the selected setting history information, when the destination included in the setting history information is stored in the storage (user selects job history which includes setting history information displayed, and executes job, based on selection of job which includes setting history stored, [0047]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of controller executes the job, based on the selected setting history information, when the destination included in the setting history information is stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 6, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of controller notifies a user of unavailability of the setting history information when the destination included in the selected setting history information is not stored in the storage.
However, Matoba specifically teaches concept of controller notifies a user of unavailability of the setting history information when the destination included in the selected setting history information is not stored in the storage (CPU notifies user that setting history information is not updated when destination included in selected setting history information is not stored in the storage, [0098]-[0118]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of controller notifies a user of unavailability of the setting history information when the destination included in the selected setting history information is not stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 7, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of controller applies the setting value other than the destination, and executes the job based on the selected setting history information, when the destination included in the selected setting history information is not stored in the storage.
However, Matoba specifically teaches concept of controller applies the setting value other than the destination, and executes the job based on the selected setting history information, when the destination included in the selected setting history information is not stored in the storage (CPU applies setting value instead of destination, and executes job, based on selection of job which includes setting history not stored, [0047]-[0048])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of controller applies the setting value other than the destination, and executes the job based on the selected setting history information, when the destination included in the selected setting history information is not stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 8, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of controller searches the setting history information, based on the destination, and displays the search result regardless of a storage status of the destination in the storage.
However, Matoba specifically teaches concept of controller searches the setting history information, based on the destination, and displays the search result regardless of a storage status of the destination in the storage (when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308, [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of controller searches the setting history information, based on the destination, and displays the search result regardless of a storage status of the destination in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 9, Hoshino discloses information processing apparatus (fig. 1 item 10A, image reading apparatus), wherein 
Hoshino does not specifically disclose concept of display is capable of displaying a setting screen pertaining to execution of the job, and 
in response to accepting an input of the destination via the setting screen, the controller searches the setting history information, based on the destination, and displays the search result on the display regardless of a storage status of the destination in the storage.
However, Matoba specifically teaches concept of display is capable of displaying a setting screen pertaining to execution of the job (when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308 (displaying setting history information on the display when the destination included in the setting history information is stored in the storage), [0067]-[0075]), and 
in response to accepting an input of the destination via the setting screen, the controller searches the setting history information, based on the destination, and displays the search result on the display regardless of a storage status of the destination in the storage (when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308 (displaying setting history information on the display when the destination included in the setting history information is stored in the storage), [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of display is capable of displaying a setting screen pertaining to execution of the job, and in response to accepting an input of the destination via the setting screen, the controller searches the setting history information, based on the destination, and displays the search result on the display regardless of a storage status of the destination in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])

Regarding claim 10, Hoshino discloses control method for controlling an information processing apparatus (fig. 1 item 10A, image reading apparatus) provided with a controller that executes a job including a destination in a setting value (CPU that executes a job including a storage destination in a setting value information located at image reading apparatus 10A storage, [0032]-[0036]); a storage (fig. 1 item 234, storage), and a display (fig. 1 item 22, display controller), comprising: 
storing, in the storage (fig. 1 item 234, storage), destination information including the destination (Storage 34 stores destination of the history record information including the destination, (storage stores destination information including the destination), [0034]), and setting history information that includes the setting value and is history information pertaining to execution of the job (Storage 34 collects history record information that includes the setting values information and is history information pertaining to execution of the job, [0034]-[0059]); and 
reading the setting history information from the storage (CPU reads setting value information of a history information storage stored, [0034]-[0059]), and 
Hoshino does not specifically disclose concept of displaying the setting history information on the display when the destination included in the setting history information is stored in the storage.
However, Matoba specifically teaches concept of displaying the setting history information on the display when the destination included in the setting history information is stored in the storage (when the destination name 5083 is “monthly report folder” of the job history table 500 stored in the job history storage unit 308 which includes job history setting information “monthly report folder”, display information of “monthly report folder” of the job history table 500 stored in the job history storage unit 308 (displaying setting history information on the display when the destination included in the setting history information is stored in the storage), [0067]-[0075])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Hoshino with concept of displaying the setting history information on the display when the destination included in the setting history information is stored in the storage of Matoba.  One of ordinary skill in the art would have been motivated to make this modification in order to improve displaying lists of executed jobs, (Matoba, [0007])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677